The opinion of the court was delivered May-18, 1854, by
Black, J.
— The only question here, is, whether the last cow of a debtor is exempt from levy, upon an execution for costs, in’ an action of trover. It is argued, that the exemption only extends in cases of debt or contract, and this being a tort, the law does not apply to it. Perhaps the reasoning is good enough, but one of the main facts on which it is founded is untrue. When a plaintiff in an action of trover is cast, and the judgment is against him for costs, he is not thereby put into the situation which the defendant would have occupied, if the luck had been reversed. A party is not a trespasser because he sues another for trespass. Costs against the plaintiff, are not like damages against the defendant. We are of opinion that a judgment for costs is to be considered in the same light as a judgment for debt on contract, so far as the exemption law affects the rights of the parties. The fact that the costs accrued in an action for a tort, makes no difference. This makes any further allusion to the argument of the plaintiffs in error unnecessary.
Judgment affirmed.